Citation Nr: 0426363	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-01 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative left 
meniscectomy, with arthritis, currently evaluated as 20 
percent disabling.

2.  The propriety of the initial 0 percent rating assigned 
for right knee anterior cruciate ligament strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1969, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  In that rating decision, the RO denied 
the veteran's claim of entitlement to an increased rating for 
his left knee disability.  The RO also granted service 
connection for a right knee disability and assigned that 
disability a zero percent rating.  

The veteran perfected an appeal as to the denial with respect 
to the rating for the left knee disability, and as to the 
assignment of a zero percent rating for the right knee 
disability.  The veteran filed a notice of disagreement with 
respect to the August 1996 rating decision in October 1996.  
Subsequently in an August 1997 rating decision, regarding the 
left knee disability, the RO assigned the following ratings: 
a 20 percent rating, effective from February 1996; followed 
by a 100 percent rating (convalescent rating under 38 C.F.R. 
§ 4.30) effective from August 1996; followed by a 20 percent 
rating effective from October 1996.  Since the increase for 
the left knee disability did not constitute a full grant of 
the benefit sought, the evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  The veteran's postoperative left meniscectomy, with 
arthritis, is manifested by extension to 0 degrees and 
flexion limited to 90 degrees, when pain on motion is 
considered the limitation is comparable to limitation of 
flexion to 30 degrees; it is not shown to be productive of 
recurrent subluxation or lateral instability.

2.  The veteran's right knee anterior cruciate ligament 
strain is manifested by extension to 0 degrees and flexion 
limited to 126 degrees by occasionally painful arthritis; and 
is not shown to be productive of recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected postoperative left meniscectomy, with 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5259, 5260 (2003).

2.  The criteria for a rating of 10 percent for right knee 
anterior cruciate ligament strain with arthritis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2003); VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in June 2002, and in the 
supplemental statement of the case in July 2003.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate these claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of some of the notice, after 
the adjudication appealed, did not prejudice the claim in any 
way because it was re-adjudicated subsequently by the RO on 
the merits of the claim alone without regard to finality of 
prior decisions.

II.  Factual Background

The report of a June 1996 VA examination notes a history of a 
lateral meniscectomy of the left knee in 1972.  Since then he 
had a complaint of locking of the left knee, pain and 
swelling of the left knee, instability of the left knee and 
history of the left knee giving out.  The veteran was not 
taking medication for the left knee.  The veteran reported 
that he cannot do any sports because of the injury to his 
left knee.  The veteran also reported a history of right knee 
pain and feeling of right knee giving out for the past one 
and one-half years.  He denied any instability of the right 
knee and denied any pain or swelling of that knee.  He denied 
any painful swelling of the right knee.

The veteran reported the following present complaints.  He 
had left knee locking, pain and swelling, and occasional 
right knee pain.  He reported a history of the right knee 
giving out.  The veteran reported that the left knee gives 
out more often than the right one.

On examination of the left knee, there was swelling; 
crepitation and cracking sensation on flexing; and flexion of 
the left knee was to 120 degrees with tenderness and pain on 
the medial joint line of the left knee.  Also, on the left 
knee McMurray's test was equivocal, and drawer test was 
negative.  There was a scar on the left knee which was about 
five inches on the anterolateral part of the knee joint 
extending from the upper knee to the upper leg.  The scar was 
ragged and also depressed.

On examination of the right knee, there was no pain, swelling 
or deformity.  There was no crepitus on movement.  Range of 
motion of the right knee included flexion to 130 degrees 
without tenderness; and normal extension and internal and 
external rotation of the right knee.  

Examination of the lower extremities revealed normal sensory 
and motor examination, and normal vascular examination of 
both lower extremities.  There was no phlebitis.  The 
examination report contains the following diagnoses.  (1) 
left knee pain and swelling status post meniscectomy of the 
left knee.  Rule out internal derangement of the left knee; 
and (2) occasional pain in the right knee and history of the 
knee giving out.  Normal examination of the right knee.  Rule 
out osteoarthritis of the right knee.

The report of the June 1996 VA examination concluded with 
comments that the right knee had normal range of movement, 
and no deformity, pain or swelling.

Reports of left and right knee MRI examinations in June 1996 
include the following impressions:  With respect to the left 
knee, there was small joint effusion; extensive degeneration 
of the residual base of the lateral meniscus; evidence of a 
complete, chronic tear of the proximal aspect of the anterior 
cruciate ligament; mild generalized degeneration of the 
medial meniscus without evidence of an acute linear tear; 
mild to moderately severe features of degenerative 
osteoarthritis predominantly involving the lateral joint 
compartment; an approximately 4 x 2 x 2 cm multiseptated, 
intracapsular synovial cyst seen interposed between the 
dorsal aspect of the posterior cruciate ligament and the 
posterior central aspect of  the joint capsule; and evidence 
of several small intracapsular loose bodies.

With respect to the right knee, the MRI impressions were:  
Minimally increased synovial fluid was seen within the 
lateral recess of the suprapatellar bursa.  There was 
evidence of a mild/moderate strain of the anterior cruciate 
ligament.  Also, there was evidence of mild internal 
degeneration of the midbody and posterior horns of both 
menisci.  There was no evidence of associated acute meniscal 
tears.

In a VA clinical record dated in July 1996, the examiner from 
the June 1996 examination reported on recent MRI examination 
findings with respect to the right knee.  The examiner noted 
that the veteran had normal motion of the right knee, and no 
evidence of deformity, pain or swelling.  The examiner noted 
that an MRI of the right knee did not show any evidence of 
meniscal tear of the right knee, and that there was evidence 
of mild to moderate strain of the anterior cruciate ligament 
of that knee.  There was also minimal increased synovial 
fluid of the right knee.

VA orthopedic clinic notes in July and August 1996 show that 
in July 1996, an MRI of the knees showed degenerative 
meniscal changes involving both knees.  These notes also show 
that in August 1996 the veteran underwent an arthroscopic 
examination with a partial left medial meniscectomy. 

The veteran testified during a January 1998 RO hearing 
regarding the symptoms associated with his left and right 
knee disabilities.

The report of a January 1998 VA examination shows that the 
veteran reported that he was taking nonsteroidal anti-
inflammatory drugs.  The veteran reported complaints of pain 
in the right knee.  He reported that the knee did not swell 
or get red but he had aches on prolonged standing.  The 
report noted that X-ray examination in 1996 revealed 
bilateral degenerative arthritis changes, much more 
prominently on the "right" than on the "left."  The report 
also noted that MRI examination revealed "right" knee torn 
posterior cruciate ligament and severely destroyed menisci; 
and the "left" revealed a strain of the anterior cruciate 
ligament and mild degenerative changes.  

On examination, the left knee revealed a scar beginning 
slightly above the left of the patella laterally and cutting 
anteriorly over the upper portion of the tibia bone.  The 
knee did not appear to be swollen.  The patella was not 
ballottable.  The McMurray test elicited some pain at the 
joint line.  Anterior drawer sign was negative.  Stressing 
the lateral collateral ligament produced some pain.  The 
range of motion was from a straight leg of 0 degrees to 120 
degrees, at which point pain restricted further motion.  
There was crepitation palpated over the knee joint with this 
maneuver.  

The right knee revealed no superficial scars.  That knee was 
not swollen nor warm to touch.  The McMurray sign was 
negative as was the anterior drawer and stressing of the 
medial and lateral collateral ligaments.  The range of motion 
was from a straight leg of 0 degrees to 135 degrees.  A small 
click was noted during this maneuver.  

The examination report contains an impression of internal 
derangement and arthritis, degenerative in nature, of the 
left knee related to service injury.  The right knee shows a 
milder degree of arthritis which is likely related and 
accelerated by virtue of the injury to the left knee.  This 
association is slight to moderate.  

There are various private and VA medical records reflecting 
treatment from 1996 through December 2002 for different 
medical conditions and disorders.  A March 2002 record of 
imaging noted findings of left knee degenerative disease, and 
right knee minimal degenerative disease.

The report of a June 2003 VA examination shows that the 
veteran reported complaints of progressive right knee pain 
over the past several years, and that he favors the left 
knee.  The examiner noted that the veteran's pain averaged 
5/10, and can become 10/10, on the left; controlled on the 
right.  The left knee had weakness, fatigability, stiffness, 
swelling, and heat.  The veteran was treated with cortisone 
and Xylocaine shots every few months for exquisite pain; and 
also takes 200 mg of Celebrex once or twice per day.  The 
examiner noted that the veteran had chronic daily pain which 
was made worse by sitting in a car for long periods, and was 
made better by walking for a few minutes.  The examiner noted 
that the veteran uses a cane.  The examiner also noted that 
there were no episodes of dislocation or recurrent 
subluxation, and no inflammatory arthritis.  The veteran 
reported that he works on his feet every day and had 
discomfort every day.  He reported that he had to take 
adequate rest periods, and that he worked every day.  

On examination of the knees, the left knee was painful on 
range of motion, with crepitus/grinding palpable.  The 
examiner found that there was no additional limitation in 
range of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
veteran had pain on range of motion, and no edema, effusion 
or heat of either knee.  The veteran had a slight limp to the 
left on rising; and had upright posture, long stride, and 
full associative movements.  The ranges of motion of the 
knees were as follows.  Right knee flexion was to 126/140, 
stopped by habitus holds at 100 at rest.  That knee's 
extension was to 180/180.  Left knee flexion was to 90/140 
with pain, and active range of motion to 96/140, with pain 
throughout.  Extension was to 180/180.  Both knees were 
stable on Lachman, Drawer and McMurray testing.

The examination report contains an impression of moderate to 
marked degenerative arthritic changes of the left knee joint, 
about the same as in the prior study.  The report contains a 
diagnosis of marked degenerative joint disease of left knee, 
awaiting replacement surgery, acquired while active duty; MRI 
of right knee shows degenerative changes; veteran had to give 
up recreation activities and social activities because of 
pain in left knee; and he also has impaired slip because of 
knee pain.  An associated radiology diagnostic report in June 
2003 contains a finding of no bony or joint abnormality noted 
regarding the right knee, and contains an impression of 
grossly normal right knee.

The veteran testified at a Travel Board hearing before the 
undersigned in March 2004.  At that time he testified 
regarding the symptoms and treatment of his right and left 
knee disabilities.

III.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for postoperative left meniscectomy, with arthritis, 
and to an initial rating in excess of 0 percent for right 
knee anterior cruciate ligament strain.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions. Id.  VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. See 38 
C.F.R. § 4.40 (2003).  Pain on movement, swelling, deformity 
or atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  See 38 C.F.R. §§ 4.45, 
4.59 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2002). It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2003).

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is ankylosis at 
an angle between 20 and 45 degrees of flexion, a 50 percent 
rating evaluation is warranted. At an angle between 10 and 20 
degrees of flexion, a 40 percent rating evaluation is 
warranted, and where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).  The Board notes that since Diagnostic Code 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003), 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  This is the highest rating authorized under 
this diagnostic code.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2003), a 10 percent rating is warranted for 
symptomatic removal of the semilunar cartilage.  This is the 
highest rating authorized under this diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2003).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, degenerative 
arthritis is assigned a 20 percent evaluation when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and is assigned a 10 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 30 percent evaluation 
when the disability results in marked knee or ankle 
disability. Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2003).

The veteran's statements regarding the severity of his knee 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.


A.  Left Knee Disability

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left knee disability, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the August 1996 rating decision from which the veteran 
initiated his appeal, the RO evaluated the left knee 
disability pursuant to Diagnostic Code 5257, which addresses 
knee impairment on the basis of recurrent subluxation or 
lateral instability.  Subsequently in the August 1997 rating 
decision, in which the RO increased the assigned rating from 
10 to 20 percent, the RO evaluated the left knee disability 
on the basis of Diagnostic Code 5258, which provides for a 20 
percent rating for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  In the supplemental statement of the case in July 
2003, the RO has most recently evaluated the appellant's left 
knee as two separate and distinct disabling manifestations 
from the same injury, consisting of symptomatic removal of 
the semilunar cartilage, warranting a 10 percent rating under 
Diagnostic Code 5259; and arthritis of the knee, warranting a 
10 percent rating under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5003.  Here, the Board will 
consider all regulations which are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A 10 percent rating is the maximum allowed under Diagnostic 
Code 5259.  And, since limitation of motion is a 
manifestation contemplated under Diagnostic Code 5259, a 
separate rating should not be assigned where limitation of 
motion or painful motion is also being compensated under 
Diagnostic Code 5003.  See VAOPGCPREC 98-8.

The Board has considered whether the evidence warrants a 
rating in excess of a separate 10 percent rating presently 
justified here under Diagnostic Code 5003, for arthritis of 
the knee with a noncompensable limitation of motion.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The most recent medical evidence is the June 2003 VA 
examination report, which shows that the veteran had 
extension to 0 degrees (stated as 180 degrees); and flexion 
to 90 degrees on passive motion and to 96 degrees on active 
motion.   Therefore, under either Diagnostic Code 5260 or 
5261, the criteria for a rating in excess of 10 percent for 
limitation of motion have not been met.  However, considering 
the effect of painful motion as in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the fact that the veteran has sufficient 
pain to warrant anesthetic and steroid injection, I find that 
his impairment is comparable to limitation of flexion to 30 
degrees, warranting a rating of 20 percent under Diagnostic 
Code 5003-5260.  This is in lieu of the 10 percent 
"component" already assigned under Diagnostic Code 5259, 
which should not be used when also rating limitation of 
motion under the arthritis/DeLuca rules.  The net effect is 
to leave the left knee rating at 20 percent.

B.  Right Knee Disability

When an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, as here with the right knee 
disability, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the right knee disability at a 
noncompensable rating under the diagnostic code for rating 
recurrent subluxation or lateral instability, and most 
recently, under the diagnostic codes for rating limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261.

In this case, the veteran's right knee has been shown to have 
both arthritis and a limitation of motion.  Although a 
radiology report associated with the June 2003 VA examination 
report contains an impression of grossly normal right knee, 
there is ample evidence of arthritis.  In the June 2003 VA 
examination report the examiner noted that an MRI of the 
right knee showed degenerative changes.  There are other 
similar findings within the claims file.  

The June 1996 VA examination report shows that the right knee 
had a range of motion with flexion to 130 degrees without 
tenderness, and normal extension.  The January 1998 VA 
examination report shows that the veteran's right knee had a 
range of motion from 0 to 135 degrees.  The June 2003 VA 
examination report shows that the right knee had flexion to 
126 degrees (100 degrees on active motion) and extension to 0  
degrees (stated as 180 degrees).  The medical evidence shows 
no instability or subluxation.

While the demonstrated limitation of motion does not 
approximate that required for a compensable rating under 
Diagnostic Code's 5260 or 5261, the veteran does have painful 
motion which warrants a 10 percent rating for right knee 
arthritis. Diagnostic Code 5003; VAOPGCPREC 23-97.  This is a 
more appropriate Diagnostic Code for rating the right knee.  
A rating in excess of 10 percent is not warranted, however, 
because the demonstrated ranges of motion do not meet the 
criteria for a 20 percent rating under either Diagnostic Code 
5260 or 5261.  The 10 percent rating is the highest rating 
warranted for the appeal period.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

As discussed in the conclusion below, a higher rating for 
left knee disability is not available under any other 
diagnostic code.

C.  Conclusion

A higher rating is not available for the right or left knee 
disabilities under any other diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The evidence does not 
show that the veteran's left knee disability or right knee 
disability is productive of recurrent subluxation or lateral 
instability.  The most recent medical evidence is the June 
2003 VA examination report, which shows that the veteran 
complained of left knee pain, and of weakness, fatigability, 
stiffness, swelling and heat.  At that time the veteran 
reported he had no episodes of dislocation or recurrent 
subluxation.  On examination, the knees were stable on 
Lachman, Drawer, and McMurray testing.  Although a left knee 
McMurray's test was found to be equivocal in a June 1996 VA 
examination report, the remainder of the medical evidence is 
devoid of findings showing that the veteran has recurrent 
subluxation or lateral instability of either knee.  

Accordingly, an increased rating for the left knee disability 
is not warranted under Diagnostic Code 5257.  Similarly, a 
rating in excess of the 10 percent granted herein for the 
right knee disability, is not warranted under that code.  In 
making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  Based on the foregoing, a separate rating is 
not warranted for the left knee disability or for the right 
knee disability, for recurrent subluxation or lateral 
instability, under Diagnostic Code 5257.

The medical evidence also does not show that the veteran's 
left knee disability or right knee disability is productive 
of cartilage, semilunar, dislocated, with episodes of 
locking, pain and effusion into the joint.  Further, there is 
no evidence of impairment of the tibia or fibula with 
malunion.  Thus, consideration under Diagnostic Codes 5258 
and 5262 does not provide support for the veteran's claim.

As a final matter, in conjunction with application of 
Diagnostic Code's 5260 and 5261, an increased evaluation may 
be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain under 38 C.F.R. §§ 
4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  In this regard, the June 2003 VA examination report 
shows that the examiner found that there was no additional 
limitation in range of motion due to pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The veteran had pain on motion, but no edema, 
effusion or heat of either knee.

In light of the foregoing, the Board concludes that at this 
time there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain in the 
veteran's left or right knee which is sufficient for a rating 
in excess of 20 percent for the left knee or in excess of 10 
percent for the right knee.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected right 
and left knee disabilities is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board finds that the preponderance of the evidence is 
against the veteran's claims, except for the proper rating 
for arthritis of the right knee.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 20 percent for postoperative left 
meniscectomy, with arthritis, is denied.

A rating of 10 percent, and no more, is granted for right 
knee anterior cruciate ligament strain with arthritis, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



